Citation Nr: 0830462	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  06-15 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1986 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran is seeking service connection for an acquired 
psychiatric condition.

Based upon its review of the veteran's claims folder, the 
Board finds that there is a further duty to assist the 
veteran with his claim herein.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the steps to be taken in determining whether a VA examination 
is necessary prior to final adjudication of a claim.  In 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i).  The Court in McClendon observed 
that the third prong, which requires that the evidence of 
record "indicates" that the claimed disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83. 

Historically, the veteran served on active duty in the Army 
from October 1986 to October 1989.  An inservice treatment 
report, dated in February 1989, noted his ongoing complaints 
of chest pain.  It also noted that he was in for a follow up 
on his "anxiety disorder", and that he was prescribed 
Valium.  In a treatment report, dated in September 1989, the 
examiner noted that the veteran's "problems were the same as 
before" and suspected that the veteran's condition was a 
psychosomatic disorder.

A post service private treatment report, dated in February 
1994, noted that the veteran sought treatment for feeling 
depressed and wanted to be placed in a psychiatric ward.  The 
report noted his prior history of having been treated for a 
social phobia.  A March 1994 treatment report noted that the 
veteran was diagnosed with anxiety, and that he had been 
prescribed Ativan for this condition.  Subsequent treatment 
reports revealed treatment for paranoid schizophrenia, 
anxiety disorder, depression, and poly-substance abuse.

Given his inservice treatment for anxiety disorder, along 
with the evidence of his post-service history of treatment 
for psychiatric disorders, the Board concludes that a VA 
examination is necessary to ascertain whether the veteran's 
current acquired psychiatric conditions are related to his 
military service.

Accordingly, the case is remanded for the following action:

1.  The RO must make arrangements to 
provide the veteran with the appropriate 
examination to determine the existence and 
etiology of any current psychiatric 
disorder(s).  The claims file must be made 
available to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Thereafter, based upon 
review of the service and post-service 
medical records, the examiner must provide 
an opinion as to whether any current 
psychiatric disorder(s) are related to his 
military service.  In the event of 
multiple diagnoses, the examiner must 
provide a separate opinion for each 
diagnosed condition.  Each opinion must 
ascertain whether the condition at issue 
relates to the veteran's military service, 
if at all.  If such determination(s) 
cannot be made without resort to 
speculation, the examiner must 
specifically state this.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any VA 
examination scheduled and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).   In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to his 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the veteran of 
any scheduled VA examination must be 
placed in the veteran's claims file.

3.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  The RO must then re-adjudicate the 
claim on appeal and, thereafter, if the 
claim on appeal remains denied, the 
veteran and his representative, if any, 
must be provided a supplemental statement 
of the case.  After the veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




